F I L E D
                                                       United States Court of Appeals
                                                               Tenth Circuit
                UNITED STATES CO URT O F APPEALS
                                                            September 1, 2006
                             TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                               Clerk of Court


RA LPH DEAN CH AV EZ,

           Plaintiff-Appellant,                 No. 05-1567
     v.                                      District of Colorado
                                       (D.C. No. 05-CV-00650–ZLW )
H U ERFA N O CO U N TY , H U ERFANO
C OU N TY CO RR EC TIO N A L
C EN TER ; C OR REC TIO N S
C ORPO RA TIO N O F A M ER IC A; BOB
KURTZ, W arden, CCA/HCCC;
DEBBI M CCORD, Head Cse. M gr.,
C CA /H CC C; A N G ELA M O RELAND,
C ase M gr, C CA /H CC C; PA M
COLBURN, M edical Dir,
CCA/H CCC; C. DAVID NEECE, Dr.,
CCA/HCCC, Contracted Physician;
KATHLEEN M OULDS, CCA/HCCC
Contracted N urse Practicioner;
SH IRLEY SA NCHEZ, Nurse,
C CA /H CC C; PA U L PA CH EC O,
Captain CCA /HC CC; RU BEN
M AESTAS, Librarian, CCA/HCCC;
ED C. GILLISPIE, CDOC Step III
Grievance Officer; STARR
CHAM BERS, Quality Assurance M gr,
C CA /H CC C; A N TH O N Y A.
DECESARO, CDOC, Step III
Grievance Officer; M ICH ELLE
SANTISTEVAN, Head Cse M gr.,
C CA /H CC C; C HR IS C OR DO VA,
Investigator, CCA /HC CC; M ICH AEL
DAV ID, Programs M gr., CCA/HCCC;
LEE FILES, Investigator,
C CA /H CC C; A RLEN E H IC KSON,
Astnt. W arden, CCA/HCCC,
individually and in their
 official capacities; H U ER FA N O
 CO UN TY, BO AR D O F COU NTY
 COM M ISSIONERS; RENNER, Unit
 M anager, C CA /H CC C; ELA IN E
 TRUJILLO, Trning. M rg.,
 CCA/HCCC; JIM W EBBER, CDOC,
 HCCC - Private Prison M onitoring
 Unit Liason, individually and in their
 official capacities,

              Defendants-Appellees.



                           OR D ER AND JUDGM ENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      Plaintiff Ralph Dean Chavez was a prisoner incarcerated at the Huerfano

County Correctional Facility in W alsenburg, Colorado. He filed a pro se

complaint on April 8, 2005, seeking monetary damages and declaratory relief

pursuant to 28 U.S.C. § 1343 and 42 U.S.C. § 1983. In addition to asserting

claims under § 1983, the original complaint alleged violations of the Eighth and


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.




                                          -2-
Fourteenth Amendments. M r. Chavez filed his first amended complaint 32 days

later, on June, 10, 2005, modifying the defendants charged and alleging additional

constitutional violations. Due to shortcomings is his first amended complaint, the

district court, on July 22, 2005, ordered M r. Chavez to file a second amended

complaint naming the proper parties as defendants, showing that he had exhausted

his administrative remedies, and complying with the pleading requirements of

Rule 8(a) of the Federal Rules of Civil Procedure.

      On September 26, 2005, M r. Chavez filed his second amended complaint.

This amended complaint named additional parties as defendants and asserted

several new claims. It is the longest of his three complaints, typed in small font

and comprising 26 single-spaced pages, 16 of which describe the nature of the

case and its eight claims. Finding that the second amended pleading suffered

essentially the same flaws as the first amended pleading, the district court, on

November 29, 2005, dismissed the action without prejudice. 1

      1
        Although the dismissal was without prejudice, we have jurisdiction under
28 U.S.C. § 1291 because the district court dismissed the action, not merely the
complaint. See Budde v. Ling-Temco-Vought, Inc., 511 F.2d 1033, 1036 (10th
Cir. 1975) (explaining that although a dismissal of an action without prejudice is
a final and appealable order, dismissal of a complaint without prejudice is
non-appealable). In its order of dismissal the district court stated that both “the
second amended complaint and the action are dismissed without prejudice.” R.
Doc 36 at 7. Because this statement unambiguously dismisses the action, the
district court's order was final and appealable.
       M oreover, it appears that M r. Chavez is no longer in custody, which
renders his claim for declaratory relief moot. Because he seeks monetary
damages, however, the remainder of the case continues to present a live case or
                                                                        (continued...)

                                         -3-
      W e affirm. Rule 8 of the Federal Rules of Civil Procedure requires that the

parties make only “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). “[A]ll

that is necessary is that the claim for relief be stated w ith brevity, conciseness,

and clarity, a standard articulated many times over by federal courts throughout

the country.” 5 Charles Alan W right & Arthur R. M iller, Federal Practice and

Procedure § 1215, at 165 (3d ed. 2004). This Court has upheld such a standard of

brevity and clarity in pleadings. See Blazer v. Black, 196 F.2d 139, 144 (10th Cir.

1952) (“[T]he only permissible pleading is a short and plain statement of the

claim showing that the pleader is entitled to relief on any legally sustainable

grounds.”); Knox v. First Sec. Bank of Utah, 196 F.2d 112, 117 (10th Cir. 1952)

(“The purpose of [Rule 8] is to eliminate prolixity in pleading and to achieve

brevity, simplicity, and clarity.”). A Rule 8 pleading is not the proper place for

the plaintiff to plead all of the evidence or to fully argue the claims. Swierkiewicz

v. Sorema N.A., 534 U.S. 506, 512-513 (2002).

      In addition to being short and concise, a pleading must be specific enough

to “give the defendant fair notice of what the plaintiff’s claim is and the ground

upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957). W e admit that it

is not the easiest balancing for the pro se litigant both to be brief and to provide



      1
       (...continued)
controversy.

                                           -4-
fair notice to the defendants. Consequently, we give pro se litigants greater

leew ay such that their pleadings “are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991). However, the court is not the pro se

litigant’s advocate. Id. It is not the role of the court to sort through a lengthy

complaint to construct the plaintiff’s case. See Glenn v. First Nat’l Bank in

Grand Junction, 868 F.2d 368, 371-72 (10th Cir. 1989). W e agree with the

district court that M r. Chavez’s 26 page single-spaced second amended complaint

failed to meet the “short and plain” requirements of Rule 8(a), even given a

liberal construction.

      The district court dismissed the plaintiff’s complaints without prejudice.

M r. Chavez is free to refile his case in compliance with this ruling and that of the

district court below. If he does choose to refile, we advise him to carefully

follow the advice he received from the district court. In particular, a new “short

and plain” pleading should, in part, (1) briefly state the relevant facts for each

claim and party, (2) explain exactly which parties he is suing on each claim, and

(3) clearly show how he exhausted the grievance process for each defendant sued

under each claim. It should be possible for M r. Chavez to do all this in much less

space, and with much greater clarity, than he did in his first two amended

complaints.




                                          -5-
      The judgment of the United States District Court for the District of

Colorado is AFFIRM ED and the appeal is DISM ISSED. Appellant’s motion to

proceed in form a pauperis is also DENIED.

                                              Entered for the Court,

                                              M ichael W . M cConnell
                                              Circuit Judge




                                        -6-